 SPUN-JEE CORP.557Spun-Jee Corp.and The James Textile Corp.andUndergarment and NegligeeWorkers Union,Local 62, International Ladies' Garment Work-ers' Union,AFL-CIO. Case 2-CA-9520May 20, 1968SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn May 26, 1965, the National Labor RelationsBoard issued its Decisionand Order in the above-entitled proceeding,' finding that Respondents hadviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended, by refusing toaccept and be bound by the results of collectivebargaining between the Union and Allied Un-derwear Association, a multiemployer bargaininggroup of which Respondents were members. TheBoard also found that Respondents violated Section8(a)(5) and (1) by failing to notify and bargainwith the Union concerning the shutdown of theirNew York plant, the subcontracting of productionoperations, and the removal of operations to a newlocation. The Board ordered that Respondents bar-gain with the Union about resumption of the sub-contracted and removed operations, or about theeffects of discontinuance upon the employees, andordered that Respondents offer reinstatement toemployees and make them whole for lost pay in aspecified manner which it deemed best suited to ef-fectuate the policies of the Act. Thereafter, theBoard filed a petition with the United States Courtof Appeals for the Second Circuit for enforcementof its Order. On October 30, 1967, the court deniedenforcement of the Board's Order,' finding, in part,that Respondents had not unlawfully failed to bar-gain concerning the shutdown, subcontracting, andremoval of their operations, and remanding thecase to the Board for futher consideration of theissue as to whether Respondents are bound by theagreement reached by the Union and Associationorwhether,instead,Respondentseffectivelywithdrew from the Association. As posed by thecourt, the issue presented to the Board, in sub-stance,iswhetherRespondents'attemptedwithdrawal from the Association, though otherwiseuntimely, was nevertheless justified by the existenceof unusual circumstances.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.In accordance with the court's remand order, theBoard has reconsidered its Decision in this case.The facts, more fully appearing in the earlier Boardand court decisions, in essence are as follows: For anumberofyearsRespondents'production,shipping, and warehousing employees had beenrepresented by the Union as part of the multiem-ployer unit covered by the Union's contracts withthe Association. In March 1963, prior to the cur-rent contract's June 30 expiration date, the As-sociation asked the Union for a 1-year extension ofthe current contract terms in consideration of thedifficult economic plight of the textile industry inthe greater New York area at that time. The Union,however, rejected this proposal and informed theAssociation that it would seek to secure modifica-tion of the contract terms. After two meetingsbetween the Union and Association in late Apriland early May, at which the Union presented andpursued its contract demands, Respondents' Pres-identPilletsoughtout the Union BusinessManager Schoenwald, explained to him theRespondents' economic problems and requested a1-year extension of the contract for the Respon-dents' benefit regardless of the outcome of associa-tion bargaining.When Schoenwald refused to giveRespondents the benefit of any separate or dif-ferent treatment, Pillet replied that his back was tothe wall and that unless he received such an exten-sion he would have to terminate the present enter-prise at the expiration of the current contract, sub-contract the production work and move theremaining operations to avoid New York Citytaxes.After Pillet's meeting with Schoenwald, Respon-dents, on May 17, resigned from the Association,thereafter looked for a new site to which to move,and on June 14 executed a lease on a site in NewJersey. In late May Respondents began to phase outtheir New York operations. Although Respondentswere evasive in response to employee questions anddenied intent to move, it is apparent that the Unionwas not misled as shown by Union Business AgentShatnoff's reply to Plant Manager Iorio's assertionthat changes in the plant were referable merely tothe fact that "business was slow." Shatnoff replied,"Who is kidding who?" Respondents continuedwith its dismantling and removal of machines, andeventually, on June 18 Pillet explicitly admitted toShatnoff that the reports of plant closing were true.The Union's only reply to this was by Schoenwald's' 152 NLRB 943'N L R B v Spun-Jee Corporation,385 F 2d 379 (C A 2), as amended,December 7, 1967171 NLRB No. 64 558DECISIONSOF NATIONALLABOR RELATIONS BOARDletter, 2 days later, informing Pillet that the Unionintended to hold Respondents to its new agreementwith the Association, which was reached thereafteron July 1. Respondents subsequently closed out theNew York operations, subcontracted most of theproduction operations, and transferred the buyingand selling aspects of the business to the New Jer-sey site.The Union picketed that location.From the facts recited it is thus apparent that theUnion was aware, having been so informed by theAssociation even before the commencement of newcontract negotiations,that employers in this indus-try in the New York area were facing a difficulteconomic situation,and that to meet this exigencythey were seeking a measure of forbearance by theUnion in contract negotiations.After it had becomeapparent that such forbearance would not be ac-corded to the Association, the Respondentsseparatelyadvised theUnion that their owneconomic distress was such that without the specialconsideration which they sought-continuance oftheir own operations under the existing contract re-gardless of Association bargaining-they could notcontinue to operate their business in the New Yorkarea.On its part the Union,throughout all this,gave essentially one answer: to the Association thatitwould insist upon advancing proposalsfor modifi-cation on the existing contract,and to the Respon-dents that it would insist upon their acceptance ofthe contract eventually reached with the Associa-tion.As set forth above, upon these facts the courtconcluded,and we accept its finding, that Respon-dents did not refuse to bargain with the Union con-cerning the shutdown,subcontracting,and removalof their New York operations. In so finding thecourt determined that the Union, by its failure torequestbargainingupon becoming aware ofRespondents'specialneed for consideration ofthese subjects, waived whatever rights it may havehad in this respect.' In the light of this finding, andinview of all the circumstances,'including theevident economic hardship inherent in Respon-dents' continuance in business in the New Yorkarea,we find thatunusual circumstances existedwhich justified Respondents' withdrawal from theAssociation and removal to New Jersey, out of thearea of the Association's operations, and that thiswithdrawal, although ordinarily to be deemed un-timely because occurring after the commencementof associationwide negotiations, nevertheless herewas valid and effective. And thus, as we have foundthat in these circumstances, Respondents effective-ly withdrew from the Association, it follows, and wefurther find, that Respondents are not bound by,nor may they be required to accept, the contractnegotiated by the Union with the Association.As we now conclude that Respondents did notviolate in any respect Section 8(a)(5) and (1), weshall dismiss the complaint in its entirety.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.'Cf.U.S.Lingerie Corporation,170 NLRB 750.' SeeRetail A,soc,ates,!nc, 120 NLRB 388,395